DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 22 October 2021.  No claims are amended, canceled, or added.  Claims 1-17 are pending.

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. 

With respect to the arguments for independent claims 1 and 8 that the prior art of record (in particular Howe) fail to disclose the three limitations (1) “receiving, by a control device, a first dynamic host configuration protocol (DHCP) packet sent by a DHCP server, wherein the first DHCP packet comprises an internet protocol (IP) address of a server configured to provide a configuration file, an identifier of the configuration file, and an IP address of a user-side terminal”, (2) “obtaining, by the control device, a second DHCP packet based on the first DHCP packet, wherein the second DHCP packet comprises an IP address of the control device, the identifier of the configuration file, and the IP address of the terminal”, and (3) “sending, by the control device, the second DHCP packet to the terminal” (see remarks pages 2-4), examiner respectfully disagrees.
not correspond to the claimed control device since the relay agent is a software running on the CMTS and also that Howe’s overwriting siaddr with giaddr does not correspond to the claimed obtaining a second DHCP packet based on the first DHCP packet.
	Examiner respectfully points out that there is no explicit definition as to what type of device is a control device.  Applicant’s specification provides the following examples of the control device: control device may be a virtual access node (see specification [0008]) or other device with a similar function (see specification [0051]), a configuration agent (see specification [0008]), disposed outside the access node as an independent device (see specification [0008]), disposed inside the access node (see specification [0008]), and that the access node may be a CMTS (see specification [0014]), a CCAP (see specification [0014]).  Based on these examples from applicant’s specification, examiner maintains that Howe’s relay agent running on CMTS is functionally equivalent to the claimed “control device”.  It appears that applicant’s representative may be interpreting access node and control device as two separate devices, however this is not actually claimed and Howe’s combined functionality is supported by applicant’s specification. Examiner recommends amending the claims to further clarify the intended interpretation and additional details of the control device.
Additionally, there is no definition as to how the second DHCP packet is “obtained”, e.g. the source from which the second DHCP packet is obtained, nor is there a definition regarding how the second DHCP packet is “based on” the first DHCP packet. Examiner interprets the obtaining of the second DHCP packet as occurring 

With respect to the arguments for independent claims 6 and 13 that the prior art of record (in particular Howe) fail to disclose “obtaining, by an access node, a parameter set of the access node from a control device, wherein the parameter set of the access node is a parameter set that is used to perform service configuration and that is obtained in a process in which a user-side terminal obtains a configuration file” (see remarks pages 4-5), examiner respectfully disagrees.
In support of this argument, applicant’s representative repeats the explanation that Howe’s DHCP ACK is received at the relay agent, which does not correspond to the claimed control device since the relay agent is a software running on the CMTS. Examiner refers applicant’s representative to the explanations provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. Patent Publication 2006/0195611) in view of Nyman (U.S. Patent Publication 2010/0299414).

Regarding claim 1, Howe disclosed a service flow configuration (see Howe Fig. 1, 0015: CMTS configuration flow) method, comprising: 
receiving, by a control device, a first dynamic host configuration protocol (DHCP) packet sent by a DHCP server, wherein the first DHCP packet comprises an internet protocol (IP) address of a server configured to provide a configuration file, an identifier of the configuration file, and an IP address of a user-side terminal (see Howe Fig. 1 #110, 0016: relay agent running on CMTS, i.e. 
obtaining, by the control device, a second DHCP packet based on the first DHCP packet, wherein the second DHCP packet comprises an IP address of the control device, the identifier of the configuration file, and the IP address of the terminal (see Howe Fig. 1 #115, 0016: in response to the DHCP ACK message, the packet is updated with the relay agent gateway address, i.e. control device address. The DHCP packet includes the configuration file name and the cable modem);
sending, by the control device, the second DHCP packet to the terminal (see Howe Fig. 1 #125, 0016: sending packet from relay agent to cable modem);
receiving, by the control device, a first request packet sent by the terminal, wherein the first request packet comprises the identifier of the configuration file (see Howe 0017: in response to the DHCP message, sending a second message to relay agent from the cable modem, the message is meant for the TFTP server (Howe 0017) that was specified in the first message for providing the configuration information (Howe 0016));
obtaining, by the control device based on the identifier of the configuration file from the server configured to provide the configuration file, a configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server 
performing, by the control device, service configuration on the terminal and an access node based on the configuration file corresponding to the terminal (see Howe-Nyman combination below).

While Howe disclosed the intent of the invention is to enable the cable modem to download the correct configuration file from the correct server (see Howe 0006) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration of the terminal and access node would be performed once the configuration file has been downloaded, Howe did not explicitly disclose “performing, by the control device, service configuration on the terminal and an access node based on the configuration file corresponding to the terminal”.  
However in a related art, Nyman disclosed obtaining configuration information (see Nyman 0018) and using the obtained configuration information to perform configuration of the router (see Nyman 0019) and the user device (see Nyman 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Howe and Nyman to further clarify how configuration files are used.  Including Nyman’s teachings would enable dynamic configuration and reduce the burden of requiring manual intervention for reconfiguration (see Nyman 0041).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Howe-Nyman according to the rationale provided above. Howe-Nyman further disclosed a control device, comprising:
a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (see Howe 0015: instructions implemented on CMTS | Howe 0007: system includes cable modem, CMTS, servers, storing device and configuration information. A processor and non-transitory computer-readable storage medium are inherent in order for the method to be implemented), wherein the programming instructions instruct the processor to perform the method of claim 1 above.

Regarding claim 6, Howe disclosed a service flow configuration method, comprising:
obtaining, by an access node, a parameter set of the access node from a control device (see Howe 0016: relay agent, i.e. control device, running on CMTS, i.e. access node | 0016: receiving DHCP packet including address information and configuration file name, i.e. parameter set used to perform service configuration), wherein the parameter set of the access node is a parameter set that is used to perform service configuration (see Fig. 1, Howe 0016: receiving DHCP packet including address information and configuration file name, i.e. parameter set used to perform service configuration) and that is obtained in a process in which a user-side terminal obtains a configuration file (see Howe 0006: cable modem downloads the correct configuration file from the correct server | 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data to the cable modem | 0025: cable modem acknowledging receipt of the requested data); and
performing, by the access node, service configuration based on the parameter set (see Howe-Nyman combination below).

While Howe disclosed the intent of the invention is to enable the cable modem to download the correct configuration file from the correct server (see Howe 0006) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration of the access node would be performed based on the received configuration parameters, Howe did not explicitly disclose “performing, by the access node, service configuration based on the parameter set”.  
However in a related art, Nyman disclosed obtaining configuration information (see Nyman 0018) and using the obtained configuration information to perform configuration of the router (see Nyman 0019) and the user device (see Nyman 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Howe and Nyman to further clarify how configuration files are used.  Including Nyman’s teachings would enable dynamic configuration and reduce the burden of requiring manual intervention for reconfiguration (see Nyman 0041).

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Howe-Nyman according to the rationale provided above. Howe-Nyman further disclosed an access node, comprising: 
a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (see Howe 0015: instructions implemented on CMTS | Howe 0007: system includes cable modem, CMTS, servers, storing device and configuration information. A processor and non-transitory computer-readable storage medium are inherent in order for the method to be implemented), wherein the programming instructions instruct the processor to perform the method of claim 6 above.

Regarding claim 2, Howe-Nyman disclosed the method according to claim 1, wherein the obtaining, by the control device based on the identifier of the configuration file from the server configured to provide the configuration file, the configuration file corresponding to the terminal comprises:
generating, by the control device, a second request packet based on the first request packet, wherein the second request packet comprises the identifier of the configuration file, and a destination address of fire second request packet is the IP address of the server configured to provide the configuration file (see Howe 0017: in response to the DHCP message, sending a message, i.e. first request packet, to relay agent from the cable modem, the message is meant for the TFTP server (Howe 0017) that was specified in the first message for providing the configuration information (Howe 0016) | 0020: determining that the requested configuration file in the request packet matches the recorded file name and sends the request, i.e. second request packet, to the server that will provide the configuration file);
sending, by the control device, the second request packet to the server configured to provide the configuration file (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file); and
receiving, by the control device, the configuration file corresponding to the terminal that is sent by the server configured to provide the configuration file (see Howe 0021: sending the requested data | 0025: acknowledging receipt of the requested data).

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Howe-Nyman according to the rationale provided above.

Regarding claim 3, Howe-Nyman disclosed the method according to claim 1, however Howe did not explicitly disclose “wherein the configuration file corresponding to the terminal comprises configuration data of the access node and a configuration file of the terminal, the configuration data of the access node is used to perform service configuration on the access node, and the configuration file of the terminal is used to perform service configuration on the terminal”.
While Howe disclosed the intent of the invention is to enable the cable modem to download the correct configuration file from the correct server (see Howe 0006) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration of the terminal and access node would be performed based on the received configuration parameters, however in a related art, Nyman disclosed obtaining configuration information (see Nyman 0018) and using the obtained configuration information to perform configuration of the router (see Nyman 0019) and the user device (see Nyman 0020).  
The motivation to combine Howe and Nyman is the same as that provided in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Howe-Nyman according to the rationale provided above.

Regarding claim 5, Howe-Nyman disclosed the method according to claim 3, wherein the access node is a cable modern termination system (CMTS) (see Howe 0015: CMTS) or a converged cable access platform (CCAP), and the performing, by the control device, the service configuration on the terminal and the access node based on the configuration file corresponding to the terminal comprises:
obtaining, by the control device, the configuration data of the access node from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data);
generating, by the control device, a parameter set based on the configuration data of the access node, wherein the parameter set is used to perform service configuration on the CMTS or the CCAP (see Howe-Nyman combination below);
obtaining, by the control device, the configuration file of the terminal from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data); and
sending, by the control device, the parameter set to the access node (see Howe Nyman combination below), and sending the configuration file of the terminal to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data).
	While Howe disclosed obtaining configuration data (see Howe 0020) and sending configuration data to the relay node and the cable modem (see Howe 0021) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration data would include parameters used to perform configuration, Howe did not explicitly disclose “generating, by the control device, a parameter set based on the configuration data of the access node, wherein the parameter set is used to perform service configuration on the CMTS or the CCAP” and “sending the parameter set to the access node”.  However in a related art, Nyman disclosed generating configuration settings (see Nyman 0033), sending the configuration settings to be applied to the router (see Nyman 0037), and that the configuration settings are provided by the control system (see Nyman 0039).  The motivation to combine Howe and Nyman is the same as that provided in claim 1 above.

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Howe-Nyman according to the rationale provided above.

Regarding claim 7, Howe-Nyman disclosed the method according to claim 6, before obtaining, by the access node, the parameter set of the access node from the control device, further comprising:
receiving, by the access node, a dynamic host configuration protocol (DHCP} request packet sent by the terminal, wherein the DHCP request packet comprises a first internet protocol (IP) address of the terminal (see Howe 0017: in response to the DHCP message, sending a request message to relay agent from the cable modem, the message is meant for the TFTP server (Howe 0017) that was specified in the first message for providing the configuration information (Howe 0016));
forwarding, by the access node, the DHCP request packet to the control device (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file); 
receiving, by the access node, a DHCP response packet sent by the control device, wherein the DHCP response packet comprises an IP address of the control device, an identifier of a configuration file, and a second IP address of the terminal (see Howe 0016: receiving DHCP packets, packets include the server address from where the configuration information is to be obtained, the relay agent gateway address, the configuration file name, and the cable modem); and
forwarding, by the access node, the DHCP response packet to the terminal (see Howe 0016: sending DHCP packet with address information from relay agent to cable modem).

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Howe-Nyman according to the rationale provided above.

Regarding claim 15, Howe-Nyman disclosed the access node according to claim 13, wherein the access node further comprises the control device (see Howe 0016: relay agent running on CMTS).

Regarding claim 16, Howe-Nyman disclosed the method according to claim 3, wherein the performing, by the control device, the service configuration on the terminal and the access node based on the configuration file corresponding to the terminal comprises:
obtaining, by the control device, the configuration data of the access node from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data);
generating, by the control device, a parameter set based on the configuration data of the access node, wherein the parameter set is used to perform service configuration on the access node (see Howe-Nyman combination below);
obtaining, by the control device, the configuration file of the terminal from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data); and
sending, by the control device, the parameter set to the access node (see Howe-Nyman combination below), and sending the configuration file of the terminal to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data).
While Howe disclosed obtaining configuration data (see Howe 0020) and sending configuration data to the relay node and the cable modem (see Howe 0021) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration data would include parameters used to perform configuration, Howe did not explicitly disclose “generating, by the control device, a parameter set based on the configuration data of the access node, wherein the parameter set is used to perform service configuration on the access node” and “sending the parameter set to the access node”.  However in a related art, Nyman disclosed generating configuration settings (see Nyman 0033), sending the configuration settings to be applied to the router (see Nyman 0037), and that the configuration settings are provided by the control system (see Nyman 0039).  The motivation to combine Howe and Nyman is the same as that provided in claim 1 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 16 above and is rejected under Howe-Nyman according to the rationale provided above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howe-Nyman as applied to claims 3 and 10 above, and further in view of Sheng et al. (U.S. Patent Publication 2015/0046966).

Regarding claim 4, Howe-Nyman disclosed the method according to claim 3, wherein the access node comprises a cable media converter (CMC) and an optical line terminal (OLT) (see Sheng combination below), and the performing, by the control device, the service configuration on the terminal and the access node based on the configuration file corresponding to the terminal comprises:
obtaining, by the control device, the configuration data of the access node from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data);
generating, by the control device, a first parameter set and a second parameter set based on the configuration data of the access node (see Howe-Nyman combination below), wherein the first parameter set is used to perform service configuration on the CMC, and the second parameter set is used to perform service configuration on the OLT (see Sheng combination below);
obtaining, by the control device, the configuration file of the terminal from the configuration file corresponding to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data); and
sending, by the control device, the first parameter set to the CMC (see Sheng combination below), sending the second parameter set to the OLT (see Sheng combination below), and sending the configuration file of the terminal to the terminal (see Howe 0020: determining that the requested configuration file matches the recorded file name and sends the request to the server that will provide the configuration file | 0021: sending the requested data).

While Howe disclosed obtaining configuration data (see Howe 0020) and sending configuration data to the device being configured (see Howe 0021) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that configuration data would include parameters used to perform configuration, Howe did not explicitly disclose “generating, by the control device, a first parameter set and a second parameter set based on the configuration data of the access node”.  However in a related art, Nyman disclosed generating configuration settings (see Nyman 0033), sending the configuration settings to be applied to the appropriate device (see Nyman 0037), and that the configuration settings are able to be provided by the control system (see Nyman 0039).  The motivation to combine Howe and Nyman is the same as that provided in claim 1 above.
Howe-Nyman did not explicitly disclose “the access node comprises a cable media converter (CMC) and an optical line terminal (OLT)”, “wherein the first parameter set is used to perform service configuration on the CMC, and the second parameter set is used to perform service configuration on the OLT”, and sending the parameter sets to their respective devices, i.e. “the first parameter set to the CMC” and “the second parameter set to the OLT”.  
However in a related art, Sheng disclosed a DHCP configuration system (see Sheng 0084), the cable system including a cable media converter (see Sheng 0072) and OLT devices (see Sheng 0075), control data includes device parameters (see Sheng 0059) and configuration parameters (see Sheng 0060), and transmitting configuration data to CMC and OLT (see Sheng 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Howe-Nyman and Sheng to further describe the types of devices in the cable system.  Including Sheng’s teachings would reduce costs and increase efficiency (see Sheng 0057) while also improving device reliability (see Sheng 0075).

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Howe-Nyman-Sheng according to the rationale provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (CN 103312546 A): OLT configuration file (0024), logical address allocation (0108), DHCP server involvement (0045)
Zheng (WO 2015/188689 A1): transmitting configuration file to virtual access node (abstract)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.R,/Examiner, Art Unit 2452                                                                                                                                                                                                        
10 March 2022
/Patrice L Winder/Primary Examiner, Art Unit 2452